Case 2:20-cv-00974-GRB-AKT Document 110 Filed 08/02/21 Page 1 of 1 PagelD #: 881
CONSENT TO JOIN

THIS FORM MUST BE MAILED, FAXED, OR EMAILED ON OR BEFORE SEPTEMBER 10, 2021

CAC0000019C7C Claim Number 1000052

AMON 0000000

GARRY MURRAY

Pursuant to Section 16(b) of the Fair Labor Standards Act, | consent to join the collective action
brought in United-States- District Court for the Eastern District of New York entitled Caccavale vy.
Unisys Corporation, 20-cv-00974 (GRB)(AKT) to recover liquidated damages for the alleged failure
to promptly pay a portion of overtime wages that I may have received to the extent that I worked any
overtime for the period of December 17, 2017 to present.

Please check one of the following:

Wy I hereby authorize the Moser Law Firm, PC to represent me in this action.

[J | intend to engage another attorney to represent me in this action. My Attorney’s name,
address and telephone number are as follows:

 

 

 

I agree to be bound by any adjudication by the Court or settlement of this action.

Full Legal Name: (=a yry Mu VVALY

 

Address
Telephe _ _
Email:
i ’
Cc 7/26 /2/
Signatur? / Date :

MAIL TO: MOSER LAW FIRM, PC
Attn: Caccavale v. Unisys Consent to Join
5 East Main Street
Huntington, NY 11743
516-671-1150

FAX: 631-824-0200

EMAIL: admin@moserlawfirm.com
